Title: From Thomas Jefferson to Brissot de Warville, 16 August 1786
From: Jefferson, Thomas
To: Brissot de Warville, Jacques Pierre


                    
                        Sir
                        Paris Aug. 16. 1786.
                    
                    I have read with very great satisfaction the sheets of your work on  the commerce of France and the United states which you were so good as to put into my hands. I think you treat the subject, as far as these sheets go, in an excellent manner. Were I to select any particular passages as giving me particular satisfaction, it would be those wherein you prove to the United states that they will be more virtuous, more free, and more happy, emploied in agriculture, than as carriers or manufacturers. It is a truth, and a precious one for them, if they could be persuaded of it. I am also particularly pleased with your introduction. You have properly observed that we can no longer be called Anglo-Americans. That appellation now describes only the inhabitants of Novas Scotia, Canada, &c. I had applied that of Federo-Americans to our citizens, as it would not be so decent for us to assume to ourselves the flattering appellation of Free-Americans.
                    There are two passages in this work on which I am able to give you information. The first is in page 67 ‘ils auront le coton quant ils voudront se livrer à ce genre de culture,’ and the note ‘l’on voit dans la baie de Massachusets &c.’ The four Southernmost states make a great deal of cotton. Their poor are almost entirely clothed in it in winter and summer. In winter they wear shirts of it, and outer clothing of cotton and wool mixed. In Summer their shirts are linnen but the outer clothing cotton. The dress of the women is almost entirely [made of] cotton manufactured by themselves, except the richer class, and even many of these wear a good deal of home-spun cotton. It is as well manufactured as the calicoes of Europe. Those 4. states furnish a great deal of cotton to the states North of them, who cannot make it, as being too cold.—There is no neighborhood in any part of the United states without a water-grist-mill for grinding the corn of the neighborhood. Virginia, Maryland, Delaware, Pennsylvania, New Jersey, New York, abound with large manufacturing mills for the exportation of flour. There are abundance of saw-mills in all the states. Furnaces and forges of iron, I believe in every state, I know they are in the nine Northernmost. There are many mills for plating and slitting iron, and I think there are many distilleries of rum from Norfolk in Virginia to Portsmouth in New Hampshire. I mention these circumstances because your note seems to imply that these things are only in the particular states you mention.
                    The second passage is page 101. and 102. where you speak of the ‘ravages causés par l’abus des eaux de vie’ which seems, by the note in page 101. to be taken on the authority of Smith. Nothing can be less true than what that author says on this subject; and  we may say in general that there are as many falshoods as facts in his work. I think drunkenness is much more common in all the American States than in France, but it is less common there than in England. You may form an idea from this of the state of it in America. Smith saw every thing thro’ the medium of strong prejudice. Besides this he does not hesitate to write palpable lies, which he was conscious were such.—When you proceed to form your table of American exports, and imports, I make no doubt you will consult the American traveller, the estimates in which are nearer the truth than those of Ld. Sheffield and Deane, as far as my knowlege of the facts enables me to judge. I must beg your pardon for having so long detained those sheets. I did not finish my American dispatches till the night before last, and was obliged yesterday to go to Versailles. I have the honour to be with very great respect, Sir, your most obedient & most humble servant,
                    
                        Th: Jefferson
                    
                